

116 HR 4551 IH: Hong Kong Policy Reevaluation Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4551IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Rouda (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the United States-Hong Kong Policy Act of 1992 to require a report on how the People’s Republic of China exploits Hong Kong to circumvent the laws of the United States. 
1.Short titleThis Act may be cited as the Hong Kong Policy Reevaluation Act of 2019. 2.Report on how People’s Republic of China exploits Hong Kong to circumvent United States lawsTitle III of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731 et seq.) is amended by adding at the end the following: 
 
303.Report on the manner and extent to which People’s Republic of China exploits Hong Kong to circumvent United States laws and protections 
(a)In generalNot later than 180 days after the date of the enactment of the Hong Kong Policy Reevaluation Act of 2019, the Secretary of State shall submit to the appropriate congressional committees a report on the manner and extent to which the Government of the People’s Republic of China uses the status of Hong Kong to circumvent the laws and protections of the United States. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)In consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the Director of National Intelligence— (A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent United States export controls; 
(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent such controls during the reporting period; and (C)a list of each official of the Government of the People's Republic of China that engaged in activities described in subparagraphs (A) and (B). 
(2)In consultation with the Secretary of the Treasury and the Secretary of Commerce— (A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent duties on merchandise exported to the United States from the People’s Republic of China; 
(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent such duties during the reporting period; and (C)a list of each official of the Government of the People's Republic of China that engaged in activities described in subparagraphs (A) and (B). 
(3)In consultation with the Secretary of the Treasury, the Secretary of Homeland Security, and the Director of National Intelligence— (A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent sanctions imposed by the United States or pursuant to multilateral regimes; 
(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent such sanctions during the reporting period; and (C)a list of each official of the Government of the People's Republic of China that engaged in activities described in subparagraphs (A) and (B). 
(4)In consultation with the Secretary of Homeland Security and the Director of National Intelligence— (A)an assessment of how the Government of the People’s Republic of China uses formal or informal means to extradite or coercively move foreign nationals, including United States persons, from Hong Kong to the People’s Republic of China; 
(B)a list of foreign nationals, including United States persons, who have been formally or informally extradited or coercively moved from Hong Kong to the People’s Republic of China during the reporting period; and (C)a list of each official of the Government of the People's Republic of China that engaged in activities described in subparagraphs (A) and (B). 
(5)In consultation with the Secretary of Defense, the Director of National Intelligence, and the Director of Homeland Security— (A)an assessment of how the intelligence, security, and law enforcement agencies of the Government of the People’s Republic of China, including the Ministry of State Security, the Ministry of Public Security, and the People’s Armed Police, use the Hong Kong Security Bureau and other security agencies in Hong Kong to conduct espionage on foreign nationals including United States persons, conduct influence operations, or violate civil liberties guaranteed under the laws of Hong Kong; 
(B)a list of all significant incidents of such espionage, influence operations, or violations of civil liberties during the reporting period; and (C)a list of each official of the Government of the People's Republic of China that engaged in activities described in subparagraphs (A) and (B). 
(c)Form of report; availability 
(1)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified index. (2)AvailabilityThe unclassified portion of the report required by subsection (a) shall be posted on a publicly available internet website of the Department of State. 
(d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(2)Foreign nationalThe term foreign national means a person that is neither— (A)an individual who is a citizen or national of China; or 
(B)an entity organized under the laws of China or of any jurisdiction within China. (3)Reporting periodThe term reporting period means the 5-year period preceding submission of the report. 
(4)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or 
(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.. 